           Case 3:20-cv-01878-SRU Document 21 Filed 09/07/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    LISA PICCERILLO,
          Plaintiff,                                                 No. 3:20-cv-01878 (SRU)

           v.

    KILOLO KIJAKAZI, ACTING
    COMMISSIONER OF SOCIAL
    SECURITY,
         Defendant. 1

    ORDER GRANTING COMMISSIONER’S CONSENT MOTION FOR ENTRY OF
               JUDGMENT WITH REVERSAL AND REMAND

        The defendant, Kilolo Kijakazi, Acting Commissioner of the Social Security

Administration, has moved to enter judgment under sentence four of 42 U.S.C. § 405(g), with a

reversal and remand of the cause to the Commissioner for further action. See Doc. No. 20.

Counsel for the Commissioner represents that she has contacted counsel for Plaintiff, Olia

Yelner, Esq., who consents to the relief sought in this motion.

        Under sentence four of 42 U.S.C. § 405(g), I have the authority to enter a judgment with

a reversal and remand of the cause to the Commissioner for further proceedings. See Shalala v.

Schaefer, 509 U.S. 292, 297 (1993); Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991). Remand for

further development of the record is appropriate when gaps exist in the administrative record or

when the administrative law judge (“ALJ”) committed legal error. See Parker v. Harris, 626

F.2d 225, 235 (2d Cir. 1980).




1
 On or about July 9, 2021, Kilolo Kijakazi became the acting Commissioner of the Social Security Administration
and is substituted for Andrew Saul as defendant in this action. See Fed. R. Civ. Proc. 25(d)(1). The Clerk of the
Court is directed to update the docket accordingly.
         Case 3:20-cv-01878-SRU Document 21 Filed 09/07/21 Page 2 of 2




       Here, the Commissioner has determined that a remand of the case for additional

administrative action is necessary. Upon remand, ALJ will, inter alia: (1) offer the plaintiff the

opportunity for a new hearing; (2) take further action to complete the administrative record; and

(3) issue a new decision. Accordingly, I GRANT the Commissioner’s Consent Motion for Entry

of Judgment Under Sentence Four of 42 U.S.C. § 405(g). The Clerk shall enter a judgment of

reversal and remand under sentence four of 42 U.S.C. § 405(g), and shall remand the case to the

Commissioner for further proceedings consistent with the motion.

       So ordered.

Dated at Bridgeport, Connecticut, this 7th day of September 2021.


                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                 2
